MEMORANDUM**
California state prisoner Henry R. Brat-ton appeals pro se the district court’s order dismissing his 42 U.S.C. § 1983 action in which he challenged the California Board of Prison Terms’ decision to rescind his parole.
All of Bratton’s claims, even those framed as procedural, ultimately concern the denial of his parole and the validity of his current confinement. See Butterfield v. Bail, 120 F.3d 1023, 1024 (9th Cir.1997) (holding that a prisoner’s allegation that the defendants considered false information in his prison file, which caused the denial of parole, went directly to the substantive question of the propriety of the denial of parole). Therefore, they are not cognizable under § 1983. See Heck v. Humphrey, 512 U.S. 477, 486-87,114 S.Ct. 2364, 2372, 129 L.Ed.2d 383 (1994); But-terfield, 120 F.3d at 1025; see also Ramirez v. Galaza, 334 F.3d 850, 856 (9th Cir.2003) (“Suits challenging the validity of the prisoner’s continued incarceration lie within ‘the heart of habeas corpus,’ whereas ‘a § 1983 action is a proper remedy for a state prisoner who is making a constitutional challenge to the conditions of his prison life, but not to the fact or length of his custody.’ ”) (citation omitted).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.